Citation Nr: 0104428	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  99-23 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
back injury.

2.  Entitlement to service connection for the residuals of a 
left shoulder injury.

3.  Entitlement to service connection for the residuals of a 
left rib injury.

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to a higher disability rating for a residual 
scar of the right arm, status post fibroma excision (also 
referred to herein simply as a "right arm scar"), currently 
rated as noncompensable.  

6.  Entitlement to a higher disability rating for a residual 
scar of the left eye, currently rated as noncompensable.  

7.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1944 to 
September 1944, March 1946 to April 1949, and from April 1951 
to September 1951. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision rendered by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which determined the 
following: granted service connection for a right arm scar 
and left eye scar, assigning, noncompensable ratings for 
each; denied service connection for a back injury, left rib 
injury, left shoulder injury, and hemorrhoids; and denied 
entitlement for a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities.  A notice of 
disagreement (NOD) was received in August 1999, a statement 
of the case (SOC) was issued in November 1999, and a 
substantive appeal (SA) was received in November 1999.  

The veteran appeared and testified before an RO hearing 
officer in December 1999. The Board further observes that a 
November 1999 VA Form 9 indicates that the veteran desired a 
Travel Board hearing.  However, the RO later received 
correspondence from the veteran specifically stating that he 
wished to withdraw his request for a Board hearing.  
Therefore, the Travel Board hearing was properly withdrawn 
upon request of the veteran, as provided for under 38 C.F.R. 
§§ 20.704(e) (2000).  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This legislation provides, in part, that when 
certain circumstances arise, VA must make reasonable efforts 
to provide for an examination or medical opinion when 
necessary to make a decision on the claim or produce VA or 
private medical records.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Board views the newly enacted assistance 
provisions to be more beneficial to the veteran and 
appropriate action to ensure compliance with the new 
legislation is therefore necessary.  

It does not appear from the claims file that the veteran has 
been afforded VA examinations in connection with certain of 
the disorders at issue.  Moreover, the claims file includes 
several private medical records which suggest that other 
medical evidence may be available.  Further development is 
necessary in this case prior to appellate review, especially 
in view of the fact that it appears that the veteran's 
service medical records may be incomplete. 


Accordingly, this case is REMANDED for the following actions:

1.  All pertinent VA and private medical 
records not already in the claims file 
should be obtained and made of record.  
The RO's actions in this regard should 
include a specific request to locate and 
obtain any records from the Wadsworth VA 
medical facility.  

2.  The veteran should be scheduled for 
special VA examinations for the 
disabilities at issue.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiners in 
connection with the examinations.  All 
medically indicated special tests and 
studies should be accomplished.  After 
examining the veteran and conducting a 
detailed review of the claims file, the 
appropriate examiners are requested to 
provide opinions as to whether it is at 
least as likely as not that any currently 
diagnosed disabilities affecting the back 
(spine), left shoulder, and left rib are 
the residuals of an injury sustained in 
service, or otherwise related to service.  
The examiners should also comment on Dr. 
Brad B. Barez's August 1999 opinion..

With regard to the claimed hemorrhoids, 
the appropriate examiner should clearly 
report whether the veteran currently 
suffers from hemorrhoids and, if so, 
whether such current disability is 
related to the hemorrhoidal tags noted 
during service.  

With regard to the already service-
connected scar disabilities, the 
appropriate examiner should report all 
findings regarding the scars in detail to 
allow for evaluation under applicable 
diagnostic criteria.  If possible, color 
photographs of the scars should be taken 
and made a part of the examination 
report. 

3.  The RO should review the claims file 
and ensure that all assistance to the 
veteran provisions of Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 have been complied 
with.  

4.  The RO should then review the 
expanded record and determine whether the 
benefits sought may be granted as to all 
issues in appellate status.  The veteran 
and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the veteran and to 
comply with the Veterans Claims Assistance Act of 2000.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





 


